Case 0:19-cr-60056-RAR Document 94 Entered on FLSD Docket 09/27/2019 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-60056-CR-RUIZ



  UNITED STATES OF AMERICA,

                      Plaintiff,

  vs.

  BRANDON FLEURY,

                    Defendant.
  ________________________________/

         MOTION TO MODIFY CONDITIONS OF PRETRIAL RELEASE
                          DURING TRIAL

        The defendant, Brandon Fleury, through counsel, respectfully requests that

  the Court modify conditions of his pretrial release to delete the special condition of

  electronic monitoring, during the pendency of the trial, and in support thereof, Mr.

  Fleury states:

        1.     Mr. Fleury is charged with threat interstate transmission of threat to

  kidnap, in violation of 18 U.S. C. § 875(c); and three of internet stalking, in violation

  of 18 U.S.C. § 2261A(2)(B). The trial of this matter is scheduled to commence on

  Tuesday, October 2, 2019, and is anticipated to conclude around October 8, 2019

        2.     On January 28, 2019, the Court set conditions of pretrial release which

  include home confinement and electronic monitoring. (DE 10).

        3.      Mr. Fleury resides in Santa Ana California and is travelling to Fort

  Lauderdale with his father on Saturday, September 28, 2019.

                                             1
Case 0:19-cr-60056-RAR Document 94 Entered on FLSD Docket 09/27/2019 Page 2 of 3



        4.      Mr. Fleury will encounter difficulties travelling with the electronic

  monitoring.

        5.      The United States Probation Office in the Central District of California

  have advised that they would need a Court order before they can remove the

  electronic monitoring device.

        6.      The government is opposed to the relief herein sought.

        WHEREFORE, the defendant, Mr. Fleury, respectfully request that the Court

  modify the conditions of pretrial release to delete the special condition of electronic

  monitoring, during the pendency of the trial.

                                          Respectfully submitted,

                                          MICHAEL CARUSO
                                          FEDERAL PUBLIC DEFENDER


                                   By:    s/Daryl E. Wilcox
                                          Daryl E. Wilcox
                                          Assistant Federal Public Defender
                                          Florida Bar No. 838845
                                          One E. Broward Boulevard, Suite 1100
                                          Fort Lauderdale, FL 33301-1842
                                          (954) 356-743
                                          Daryl_Wilcox@fd.org




                                            2
Case 0:19-cr-60056-RAR Document 94 Entered on FLSD Docket 09/27/2019 Page 3 of 3



                             CERTIFICATE OF SERVICE

        I HEREBY certify that on September 27, 2019, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that

  the foregoing document is being served this day on all counsel of record via

  transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive

  electronically Notice of Electronic Filing.


                                           By: s/Daryl E. Wilcox
                                                 Daryl E. Wilcox




                                                3
